Case 1:18-cv-06127-CBA-RML Document 48-7 Filed 07/26/19 Page 1 of 3 PageID #: 526




                        Exhibit G
Case 1:18-cv-06127-CBA-RML Document 48-7 Filed 07/26/19 Page 2 of 3 PageID #: 527
                                                           Friday, July 26, 2019 at 10:17:12 AM Eastern Daylight Time

Subject: Re: Discovery Status
Date: Thursday, July 25, 2019 at 10:35:16 AM Eastern Daylight Time
From: Andy Phillips
To:      hrkaufman Kaufman, Shannon Timmann, Carol A. Schrager

Henry,

This does not satisfy me. On June 27, you finally agreed to produce the documents we
have been requesting for many months, and told me you would be making a production by
the end of the following day. Now you have reverted to an open-ended claim that you
“intend” to do that at some point, but can’t say when because your co-counsel is on
vacation. We made these discovery requests in early February. The continued delay and
attempt to frustrate discovery in this case is unacceptable and if we do not receive your
production by noon tomorrow we intend to seek relief from the Court.

Andrew C. Phillips | Partner
C L A R E L O C K E L L P
10 Prince Street | Alexandria, Virginia 22314
(202) 628-7404 - direct | (847) 951-7093 - cell
andy@clarelocke.com | www.clarelocke.com

This electronic message transmission contains information from the law firm of Clare Locke LLP, which may be
confidential or privileged. The information is intended exclusively for the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this information
is prohibited. If you received this electronic transmission in error, please notify us immediately
at admin@clarelocke.com.




From: hrkaufman Kaufman <hkaufman@hrkaufman.com>
Date: Wednesday, July 17, 2019 at 12:46 PM
To: Shannon Timmann <shannon@clarelocke.com>, "Carol A. Schrager" <carolaschrager@gmail.com>,
Andy Phillips <andy@clarelocke.com>
Subject: Discovery Status

Andy,

I fear that the below will not saUsfy you. However, as a maWer of courtesy, I would like to update you on our
progress in connecUon with the open discovery maWers.

First, we sUll intend to produce all correspondence, communicaUons, etc., with reference to Mr. Langrick
and/or the sexual assault. I’m sUll going through a large body of data which includes aWorney-client privileged
material (that obviously must be segregated), material that turns out to be irrelevant, etc., etc.

Second, I am only one human being and I am going through a very intensely busy period in my pracUce.
Several court appearances - including today and tomorrow in the outer buroughs in parUcular are currently
delaying my eﬀorts substanUally.


                                                                                                                      Page 1 of 2
Case 1:18-cv-06127-CBA-RML Document 48-7 Filed 07/26/19 Page 3 of 3 PageID #: 528



In addiUon, Carol Schrager just leb for her tradiUonal four-week summer vacaUon in Switzerland. How dare
she?

Regards, Henry



Henry R. Kaufman, P.C.
60 E.42nd St. - 47th FL
New York, NY 10165
212-880-0842
hkaufman@hrkaufman.com
www.hrkaufman.com




                                                                                                      Page 2 of 2
